Citation Nr: 0429927	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  00-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of left leg amputation due 
to treatment at a VA medical facility in December 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO denied a claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A § 1151 for residuals of left leg amputation due to 
treatment at a VA medical facility in December 1999.

In July 2002, the Board remanded the veteran's claim to the 
RO in order to schedule the veteran for a videoconference 
hearing before a Veterans Law Judge.  This hearing was 
conducted in September 2002.  A copy of the hearing 
transcript has been associated with the claims file.  


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004)).  The implementing regulations are 
applicable to the veteran's claim despite the fact that the 
VCAA did not take effect until after the veteran had 
perfected his appeal.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the record reveals that the veteran has not been 
provided notice as required by the VCAA.  Provisions of 
38 C.F.R. § 3.159 have been set out in a supplemental 
statement of the case, but this does not suffice.  On remand, 
the RO should therefore ensure that the veteran is advised as 
to what is required to substantiate his claim of entitlement 
to VA compensation benefits under the provisions of 38 
U.S.C.A § 1151 for residuals of left leg amputation due to 
treatment at a VA medical facility in December 1999.  Further 
action to assist the veteran is also required in the form of 
a search for any quality assurance records.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103(a) are fully complied 
with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2004).  The 
veteran should be specifically told 
of what is required to substantiate 
his claim of entitlement to 
compensation benefits under the 
provisions of 38 U.S.C.A § 1151 for 
residuals of left leg amputation due 
to treatment at a VA medical 
facility in December 1999, and of 
the information or evidence he 
should submit, as well as the 
information or evidence that VA will 
yet obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  The veteran should 
also be asked to submit all 
pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159 
(2004).  

2.  The RO should also search for 
any VA quality assurance records 
that may have been prepared in 
conjunction with December 1999 
treatment of the veteran's left 
lower extremity.  (The veteran's 
representative set forth argument 
regarding the need to search for 
such records in a September 2004 
brief on appeal.)  After undertaking 
any other development deemed 
appropriate, the RO should re-
adjudicate the issue on appeal.  
Consideration should be given to the 
entire record, including the 
evidence associated with the claims 
file in response to the Board's 
request for an independent medical 
expert opinion and as a result of a 
search for quality assurance 
records.  If the benefit sought on 
appeal is not granted, the veteran 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 


Pub. L. No. 108-183, §§ 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

